Per Curiam.
This is an action upon a promissory note which was given in payment for an oil-drilling rig. One of the defenses was, that upon an examination of the rig, it developed that certain essential parts were missing, and that the respondents therefore refused to accept the property and rescinded the sale.
While there are other questions presented by the appellant, the main and determinative one involves the authority of one Williams to act as appellant’s agent in making the sale. This presented purely a question of fact, with the superior court’s determination of which we find no reason to interfere.
The judgment is therefore affirmed.